FILED
                            NOT FOR PUBLICATION
                                                                                 DEC 14 2021
                     UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KATHLEEN CAMARENA,                                No.    20-36083

              Plaintiff-Appellant,                D.C. No.     1: 19-cv-00094-TJC

 v.
                                                  MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                   Timothy J. Cavan, Magistrate Judge, Presiding

                           Submitted December 10, 2021**
                               Pasadena, California

Before: W. FLETCHER, RAWLINSON, and OWENS, Circuit Judges.

      Kathleen Camarena (Camarena) suffers from multiple medical conditions.

In October of 2013, she filed an application for social security benefits, stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as a result of her medical conditions, she has been unable to work since August 8,

2013.

        An Administrative Law Judge (ALJ) found in July of 2015 that Camarena

was not disabled. After Camarena appealed, in 2018 the district court reversed and

remanded for further proceedings. The ALJ held a new hearing in April of 2019

and again found Camarena not disabled. The district court affirmed the ALJ’s

2019 finding in October of 2020, and the plaintiff timely appealed. Reviewing de

novo, we AFFIRM.

        1. We review a district court order affirming an ALJ’s denial of benefits de

novo. See Luther v. Berryhill, 891 F.3d 872, 875 (9th Cir. 2018). “A decision . . .

to deny disability benefits will not be overturned unless it is either not supported

by substantial evidence or is based upon legal error. . . .” Id. (citation omitted).

        2. It is within the province of the ALJ to weigh the testimony of various

medical providers and of the claimant. See Magallanes v. Bowen, 881 F.2d 747,

750 (9th Cir. 1989) (“The ALJ is responsible for determining credibility and

resolving conflicts in medical testimony. . . .”) (citation omitted). An ALJ may

discount the uncontradicted opinion of a non-treating, examining physician by

providing “specific and legitimate reasons that are supported by substantial

evidence in the record.” Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1996), as


                                            2
amended (citation omitted). The opinion of an “other source[]” medical provider,

such as a nurse, may be discounted if the ALJ provides “germane reasons” for

doing so. Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016). The subjective

testimony of the claimant regarding the severity of her symptoms may be

discounted by the ALJ if he provides “specific, clear and convincing reasons for

doing so.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015)(citation

omitted).

      3. The ALJ’s decision to discount the opinions of Camarena’s medical

providers was supported by both substantial evidence and the law.

      The ALJ provided “specific and legitimate reasons” for discounting the

portions of Dr. Peterson’s opinion that relied on Camarena’s Global Assessment of

Functioning (GAF) scores, including that GAF scores may vary and are “not

designed for adjudicative determinations.” Lester, 81 F.3d at 830-31; see also

Garrison v. Colvin, 759 F.3d 995, 1002 n.4 (9th Cir. 2014) (acknowledging the

limitations of GAF scores). The ALJ provided “germane reasons” for discounting

Advanced Practice Registered Nurse Wetherelt’s opinions on Camarena’s

employability, including that the opinion was outside the area of the nurse’s

expertise and was inconsistent with the claimant’s demonstrated ability to work.

See Dale, 823 F.3d at 943.


                                          3
      4. The ALJ’s decision to discount Camarena’s testimony was supported by

“sufficiently specific” findings and the ALJ “did not arbitrarily discredit claimant’s

testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (citation

omitted). Camarena contends that she has been disabled, and therefore unable to

work, since August 8, 2013. In 2015, she testified that she “mostly [had] bad

[days]” with her hands and was often unable to wash her own hair because holding

her arms up was painful. In 2019, she testified that her condition had worsened.

However, Camarena admitted that she was working around 20 hours per week at

various points since 2013, and that despite her worsening condition, her work

hours have only changed “maybe a couple hours here or there.” Camarena’s work

history contradicted her testimony regarding her physical limitations and provided

a non-arbitrary ground on which the ALJ could discredit her testimony. See Ford

v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020) (“An ALJ may consider any work

activity, including part-time work, in determining whether a claimant is disabled,

and here [Plaintiff’s] own testimony established that she was able to work

occasional eight-hour shifts.”) (citation omitted).

      5. The ALJ’s hypothetical to the vocational expert incorporated all of

Camarena’s impairments that were supported by the record. See Martinez v.

Heckler, 807 F.2d 771, 775 (9th Cir. 1987), as corrected (upholding the ALJ’s


                                           4
determination when the “hypotheticals presented by the ALJ . . . were supported by

substantial medical evidence found in the record”).

      AFFIRMED.




                                         5